PER CURIAM.
Appellant was charged with illegal possession of a narcotic drug pursuant to *103A.R.S. § 36-1002. He pleaded not guilty and was duly tried. The evidence established that defendant was seen by the arresting officers sitting in a car near the house of a narcotics peddler. A narcotics agent was in the driver’s seat of the car. As the officers shined a spotlight on the car the defendant put something in his mouth. One of the officers ran to the car, opened the door and prevented defendant from swallowing. Defendant spit out the object and the other officer retrieved it. The object was similar to a child’s balloon. It was used as a wrapper around a small packet which contained heroin.
Counsel for defendant made a motion to suppress the evidence on which the court reserved ruling but denied the motion at the end of all the evidence. Counsel for defendant also made a motion for directed verdict at the end of all the evidence on the same ground which was also denied. Defendant then changed his plea of not guilty to a plea of guilty. Defendant was sentenced to an indeterminate term of from S to 10 years.
Appellant filed his notice of appeal in pro-pria persona and counsel was appointed by the trial court, pursuant to A.R.S. § 13-161, to handle his appeal. Counsel advised this court by written communication that he has been unable to find grounds upon which an appeal could be based. This court ordered the appeal be submitted. On examination of the record, including the transcript of testimony, we find no error.
Affirmed.
BERNSTEIN, C. J., UDALL, V. C. J., and STRUCKMEYER, JENNINGS and LOCKWOOD, JJ., concur.